Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-18, and 21-25 are allowed.
Claims 5, 19, and 20 are cancelled.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed invention of an instrument drive unit for use with a robotic surgical system that includes the various recited elements in cooperation, further comprising a plurality of elongate printed circuit boards cooperatively defining a cavity configured to non-rotatably receive the motor assembly therein, at least one of the plurality of elongate printed circuit boards being in electrical communication with the motor assembly (as recited by claims 1 and 23); further comprising a pair of elastomeric capture members fixed to the second end portion of the first flex circuit and defining grooves therein, the annular member having first and second ends configured for receipt in respective grooves of the pair of capture members such that a rotation of the annular member effects a corresponding movement of the second end portion of the first flex circuit (as recited by claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792